Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.

Response to Arguments
Applicant’s arguments filed on 09/16/2020 with respect to claim 1 have been considered but are moot because the arguments do not apply to the teaching of Tresselt (US 4425567) being used in the current rejection.

Drawing Objection
The drawings filed on 11/13/2017 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “multipath components” of the invention specified in claim 11 must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tresselt (US 4425567), hereinafter Tresselt.
Regarding claim 1,
Tresselt discloses a system (a cylindrical phased array antenna ANTSYS, Fig 3) comprising:
a spatially adaptive and beam-steering antenna array (a circular multimode antenna array 50,Fig 3) comprising a plurality of antenna array elements (a plurality of dipole elements 54n, Fig 3), wherein the antenna array is configured to steer antenna patterns by changing a position of the antenna array elements (by using one network of 8 elevation pattern beam forming networks 56n, Fig 3) along a first axis (a y-axis, Fig 3) from a first location in space to a second location in space (col 5, lines 25-34) and performing beam-steering in an orthogonal plane (an x-z plane, Fig 3) to the first axis (by using an azimuth pattern beam forming network 62, Fig 3).

	However, Tresselt teaches a system (a sphere of interest 10, Fig 1) wherein a ground based air traffic control station, represented to be at the common RF phase center 16 of the antenna beam patterns 18 and 20, interrogates a sphere of interest 10 (Fig 1, col 4, lines 24-48). Therefore the system 10 is configured to control a wireless communications path between a transmitter (a ground station, col 4, lines 29-35) and a receiver (an aircraft 12, Fig 1) based on a determination of wireless channel gain (pulses P1 and P3, Fig 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an antenna array being configured to control a wireless communications path between a transmitter and a receiver based on a determination of wireless channel gain in Tresselt, in order to provide an improvement in the undesirable difference pattern skew in a network.





[AltContent: textbox (Tresselt (US 4425567))][AltContent: arrow][AltContent: textbox (LOC1)][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (Z)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: arrow][AltContent: textbox (ANTSYS)]            
    PNG
    media_image1.png
    693
    508
    media_image1.png
    Greyscale


[AltContent: textbox (Tresselt (US 4425567))]
    PNG
    media_image2.png
    435
    711
    media_image2.png
    Greyscale

Regarding claim 11, 
Tresselt as modified discloses the claimed invention, as discussed in claim 1.
Tresselt as modified does not explicitly teach the spatially adaptive and beam-steering antenna array is further configured to enable communication in mm-wave by providing different multipath components in each position.
However, Tresselt teaches the cylindrical phased array antenna ANTSYS comprising a plurality of phase shifters 60 having different paths 58i (Fig 3). Tresselt also teaches exciting signals at all input ports of a Butler matrix (col 6, lines 62-68; col 7, lines 1-8). Therefore, it would have been obvious to a person of ordinary skill in the art to consider a plurality of phase shifters having different paths as different multipath components, and exciting signals at all input ports of Butler matrix 58 as signals of mm-wave.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a spatially adaptive and beam-steering antenna array being configured to enable communication in mm-wave by providing different multipath components in each position in Tresselt as modified, in 

Regarding claim 19, 
Tresselt as modified discloses the claimed invention, as discussed in claim 1.
Tresselt does not explicitly teach the spatially adaptive and beamsteering antenna array is further configured to simultaneously utilize beam-steering and spatial adaptation to enhance wireless channel gain and system capacity.
However, Tresselt teaches antenna pattern beam forming network 62 provides at output terminals 62a the antenna weights which are steered by phase shifters 60 and transformed to circular array antenna weights for the antenna patterns 34 and 38 of FIG. 2 by Butler matrix 58. Beam forming network 62 has two input ports, a sum pattern port 100 which will cause the weights to produce antenna beam pattern 34 of FIG. 2 to be generated at Butler matrix output terminals 58a-58h, and a difference pattern port 101 which will cause the weights to produce antenna beam pattern 38 of FIG. 2 to be generated at Butler matrix output terminals 58a-58hn (col 6, lines 10-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a spatially adaptive and beamsteering antenna array being configured to simultaneously utilize beam-steering and spatial adaptation to enhance wireless channel gain and system capacity in Tresselt as modified, in order to provide an improvement in the undesirable difference pattern skew in a network.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tresselt (US 4425567), hereinafter Tresselt, in view of Wilhoyte et al (US 7120468 of record), hereinafter Wilhoyte.
Regarding claim 2, 
Tresselt as modified discloses the claimed invention, as discussed in claim 1.
Tresselt teaches the spatially adaptive and beamsteering antenna array is further configured to adjust an antenna array location in space (an antenna array location LOC1, Fig 3) and a beam-steering angle (by using steering circuit 64, Fig 3).

However, Wilhoyte teaches a system (a wireless network element 300, Fig 3) comprising a beam steering antenna array (an antenna array 306, Fig 3) comprising a plurality of antenna array elements (a plurality antenna elements 318, 320 and 322, Fig 3) is configured to perform beam steering (a beam steering subsystem 304, Fig 3) based on feed back (SNR 312, PER 310 and index k 314 feedback to steering metric computer 308, Fig 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use feedback in Tresselt as modified, as taught by Wilhoyte, in order to provide improved optimization of antenna position even with widely-varying data rates.

[AltContent: textbox (Wilhoyte (US 7120468))]
    PNG
    media_image3.png
    328
    802
    media_image3.png
    Greyscale


Regarding claim 3, 
Tresselt as modified in view of Wilhoyte discloses the claimed invention, as discussed in claim 2.
Wilhoyte teaches the feedback comprises a received signal strength, a signal-to-interference-noise ratio (a SNR 312, Fig 3), signal-to-interference ratio, signal-to-noise ratio, capacity or throughput.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tresselt (US 4425567), hereinafter Tresselt, in view of Wilhoyte et al (US 7120468 of record), hereinafter Wilhoyte, and Duwel et al (US 20120007778), hereinafter Duwel.
Regarding claim 5, 
Tresselt as modified in view of Wilhoyte discloses the claimed invention, as discussed in claim 2.
Tresselt as modified does not teach the spatially adaptive and beam-steering antenna array is repositioned using microfluidics.
However, Duwel teaches a system (a steerable miniature planar directional antenna 200, Fig 2) is using microfluidics (paragraph [0049]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a spatially adaptive and beam-steering antenna array being repositioned using microfluidics in Tresselt as modified, as taught by Duwel, in order to provide a miniature beam steering antenna system.

[AltContent: textbox (Duwel (US 20120007778))]
    PNG
    media_image4.png
    534
    868
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tresselt (US 4425567), hereinafter Tresselt, in view of Seo et al (US 20160112147 of record), hereinafter Seo.
Regarding claim 10, 
Tresselt as modified discloses the claimed invention, as discussed in claim 1.
Tresselt as modified does not teach a wireless channel controller positioned in a base station or a user device.
However, Seo teaches a system (a receiver 100, Fig 1) comprising a beam steering antenna (an electrically steerable antenna module 110, Fig 1) comprising 
a wireless channel controller (a reactance control unit 190, Fig 1) positioned in a base station or a user device (a user terminal; paragraph [0062])
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a wireless channel controller positioned in a base station or a user device in Tresselt as modified, as taught by Seo, in order to provide an improvement of signal quality.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tresselt (US 4425567), hereinafter Tresselt, in view of Wilhoyte et al (US 7120468 of record), hereinafter Wilhoyte, and Cafarelli et al (US 5134416 of record), hereinafter Cafarelli.
Regarding claim 12, 
Tresselt as modified in view of Wilhoyte discloses the claimed invention, as discussed in claim 2.
Tresselt as modified does not teach only the antenna array elements are repositioned over a stationary feed network that passes RF signal from/to moving metallizations through RF coupling.
However, Cafarelli teaches a system (a pair of antenna sub-systems, Fig 6) comprising a beam steering antenna array comprising a plurality of antenna array elements (antennas 29 and 30, Fig 6) performing beam steering (by using beam 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use only antenna array elements being repositioned over a stationary feed network passing RF signal from/to moving metallizations through RF coupling in Tresselt as modified, as taught by Cafarelli, in order to enhance the system performance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tresselt (US 4425567), hereinafter Tresselt, in view of Duwel et al (US 20120007778), hereinafter Duwel.
Regarding claim 20, 
Tresselt as modified discloses the claimed invention, as discussed in claim 1.
Tresselt teaches the first axis is the y-axis and the orthogonal plane is the x-z plane (Fig 3).
Tresselt does not teach the spatially adaptive and beamsteering antenna array is further configured to provide the control via simultaneous use of beamsteering to change phase and microfluidics to change antenna positioning.
However, Tresselt teaches antenna pattern beam forming network 62 provides at output terminals 62a the antenna weights which are steered by phase shifters 60 and transformed to circular array antenna weights for the antenna patterns 34 and 38 of FIG. 2 by Butler matrix 58. Beam forming network 62 has two input ports, a sum pattern port 100 which will cause the weights to produce antenna beam pattern 34 of FIG. 2 to be generated at Butler matrix output terminals 58a-58h, and a difference pattern port 101 which will cause the weights to produce antenna beam pattern 38 of FIG. 2 to be generated at Butler matrix output terminals 58a-58hn (col 6, lines 10-21).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a spatially adaptive and beamsteering antenna array being configured to provide a control via simultaneous use 
Tresselt as modified does not teach microfluidics to change antenna positioning.
However, Duwel teaches a system (a steerable miniature planar directional antenna 200, Fig 2) is using microfluidics (paragraph [0049]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use microfluidics to change antenna positioning in Tresselt as modified, as taught by Duwel, in order to provide a miniature beam steering antenna system.

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAI V TRAN/Primary Examiner, Art Unit 2845